Skadden, Arps, Slate, Meagher & Flom llp CHICAGO, ILLINOIS60606-1720 TEL: (312) 407-0700 FAX: (312) 407-0411 www.skadden.com FIRM/AFFILIATE OFFICES BOSTON HOUSTON LOS ANGELES NEW YORK PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SHANGHAI SINGAPORE SYDNEY TOKYO September 18, 2012 Kimberly A. Browning Securities and Exchange Commission treet, NE Washington, DC20549 RE: Guggenheim Strategic Opportunities Fund Dear Ms. Browning: Per your request, we hereby submit on behalf of Guggenheim Strategic Opportunities Fund (the “Fund”) blacklines of the Base Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 4 to the Fund’s Registration Statement on Form N-2 (File Nos. 333-168044 and 811-21982), as filed with the Securities and Exchange Commission on August 31, 2012, marked to show changes from the Fund’s currently effective Base Prospectus and Statement of Additional Information, each dated January 4, 2012. Should you have any questions, please do not hesitate to contact me at (312) 407-0641. Sincerely, /s/ Kevin T. Hardy Kevin T. Hardy Enclosure
